Per Curiam.
This case is before us at this time on the state’s motion to dismiss the appeal. The appeal, inter alia, is based upon the claim that the defendant was denied a speedy trial. “Whether an accused has been denied his constitutional right to a speedy trial depends upon the facts in the particular case.” State v. Holloway, 147 Conn. 22, 25. Upon the record as presented, we have no way of knowing whether or not the defendant’s constitutional right was violated. In these circumstances, the state’s motion to dismiss the appeal is denied.
DiCenzo, Casale and Jacobs, Js., participated in this decision.